Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/01/2019 is made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent 8411913), and further in view of Yoshida (US Patent 9323974).
	With regard to claim 1, Zhang et al disclosed receiving an input fingerprint image (refer to Fig. 9; fingerprint image inputs F1 and FT);  
(performing a short-time Fourier transform (STFT) on the input fingerprint image to obtain a transformed fingerprint image);
comparing the input fingerprint image and the transformed fingerprint image (refer to col. 13, 60-col. 14, lines 4); and 

Zhang et al reference does not expressly call for performing a short-time Fourier transform (STFT) on the input fingerprint image to obtain a transformed fingerprint image. However, at the same field of endeavor, Yoshida discloses this feature (refer to col. 5, lines 57-65). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Yoshida image data processing system into Zhang et al system. The suggestion/motivation for doing so would have been to provide user interface into image capturing device (refer to col. 3, lines 32-38 of Yoshida). Therefore, it would have been obvious to combine Yoshida with Zhang et al to obtain the invention as specified in claim 1.
With regard to claim 3, Zhang et al disclosed comparing a sensitivity of the input fingerprint image and a sensitivity of the transformed fingerprint image for each corresponding area (refer to col. 13, lines 62-67).
With regard to claim 10, Zhang et al disclosed a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the fingerprint image preprocessing (refer to col. 17, lines 12-14 computer or processor for fingerprint recognition process).
With regard to claim 11, claim 11 is similarly analyzed and rejected the same as claim 1.

Allowable Subject Matter
3.	Claims 2, 4-9, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8614676), (8335353), (8063889) and (7550707).
Conclusion
5.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

06/11/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669